DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on 10/09/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Status of Claims
Claims 1-3 were originally filled on 10/09/2020 and claimed priority on JP2019-188879, which was filled on 10/15/2019. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “specifying unit” in claims 1 and 3.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
According to Figure 9, the specifying unit is part of the information processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, there is a lack of antecedent basis for “the transport robot” in lines 1-2. It is unclear if applicant is referring to the plurality of transport robots previously mentioned, of if applicant is referring to an individual robot that has not yet been mentioned. (For examination purposes, examiner will interpret “the transport robot” in lines 1-2 to be the plurality of transport robots) 
Also, it is unclear if “a transport robot” mentioned in line 9 is the same “transport robot” mentioned in line 8. If they are the same, applicant should refer to the robot in line 9 as “the transport robot”. If they are different robots, applicant should indicate that it is a different robot (e.g. another transport robot, a second transport robot, etc.) (For examination purposes, examiner will interpret “a transport robot” in line 9 to be a second transport robot)

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi Afrouzi (US 11099562 B1) in view of High et al (US 10071891 B2) (Hereinafter referred to as Afrouzi and High respectively). 

Regarding Claim 1, Afrouzi discloses a robot utilization system that uses a plurality of transport robots (See at least Afrouzi Column 7 lines 40-56, multiple robotic devices are used, the robotic devices are interpreted as transport robots), wherein the transport robot includes: 
a traveling mechanism configured to have a traveling function (See at least Afrouzi Column 14 line 62-Column 15 line 1 and Figure 1, the wheels are interpreted as the traveling mechanism); 
a main body supported by the traveling mechanism and configured to receive products (See at least Afrouzi Column 14 line 62-Column 15 line 1 and Figure 1, the container is interpreted as the main body); and 
a specifying unit configured to specify the products received by the main body (See at least Afrouzi Column 9 lines 24-27, the robot includes a code scanner that identifies a package, which is interpreted as specifying the products received), and 
the transport robots include a transport robot configured to perform purchase process on the products received by the main body (See at least Afrouzi Column 23 lines 25-35, the robot obtains items for purchase and conducts a payment transaction, which is interpreted as performing a purchase process)…
Even though Afrouzi discloses the transport robots, Afrouzi fails to explicitly disclose …a transport robot configured to perform a return process on the products received by the main body. 
However, High teaches this limitation (See at least High Column 59 lines 8-23 and Column 59 line 56- Column 60 line 27 and Figures 19-20, the motorized transport unit, which is interpreted as a transport robot, returns the items in the container to the appropriate department). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Afrouzi with High to have a transport robot perform a return process on the products received by the main body. Allowing the robots to perform return processes will minimize the amount of energy and time needed to complete the return process (See at least High Column 59 lines 56-67). 

Regarding Claim 2, Afrouzi discloses the transport robot that is configured to perform the purchase process travels following a user (See at least Afrouzi Column 23 lines 25-35, the robot follows the purchaser, which is interpreted as following a user)…
Afrouzi fails to disclose …the transport robot that is configured to perform the return process moves around in a facility that sells the products.
However, High teaches this limitation (See at least High Column 59 line 56- Column 60 line 27 and Figure 20, the motorized transport unit, which is interpreted as a transport robot, returns products to the appropriate department, which is interpreted as moving around a facility that sells the products). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Afrouzi with High to have the transport robot that performs a return process to move around in a facility that sells the products. By having the robot move around in a facility that sells the product, the robot can return the items to appropriate departments so that the items can be presented again for sale (See at least High Column 59 lines 8-23 and Column 59 line 56- Column 60 line 27), while minimizing the amount of energy and time needed to complete the return process (See at least High Column 59 lines 56-67). 

Regarding Claim 3, Afrouzi discloses a transport robot (See at least Afrouzi Column 14 line 62-Column 15 line 1 and Figure 1, the robotic device is interpreted as the transport robot) comprising: 
a traveling mechanism configured to have a traveling function (See at least Afrouzi Column 14 line 62-Column 15 line 1 and Figure 1, the wheels are interpreted as the traveling mechanism);  
a main body supported by the traveling mechanism and configured to receive products (See at least Afrouzi Column 14 line 62-Column 15 line 1 and Figure 1, the container is interpreted as the main body)…; 
a specifying unit configured to specify the products received by the main body (See at least Afrouzi Column 9 lines 24-27, the robot includes a code scanner that identifies a package, which is interpreted as specifying the products received); and 
a traveling controller configured to control the traveling mechanism (See at least Afrouzi Column 3 lines 14-27, a controller controls the motors that drive the wheels), wherein the traveling controller is configured to cause the traveling mechanism to travel in a facility that sells the products (See at least Afrouzi Column 23 lines 25-35, the robot travels in a store, which is interpreted as a facility that sells the products)…
Even though Afrouzi discloses the transport robots with a main body, Afrouzi fails to explicitly disclose the main body receives products…to be returned and that the controller causes the robot…to travel to reach a return location according to the product specified by the specifying unit.
However, High teaches the main body receives products…to be returned (See at least High Column 59 lines 30-37, the item in the mobile container needs to be returned, the mobile container is interpreted as the main body) and that the robot…travels to reach a return location according to the product specified by the specifying unit (See at least High Column 59 lines 8-23 and Column 59 line 56- Column 60 line 27 and Figures 19-20, the central computing system identifies the items, which is interpreted as specifying the product, and the motorized transport unit, which is interpreted as a transport robot, returns the items to the appropriate department).
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Afrouzi with High to have a transport robot perform a return process on the products in the main body by traveling to reach a return location according to the product specified by the specifying unit. By having the robot return the products in the main body that are specified by the specifying unit, the robot can return the items to appropriate departments so that the items can be presented again for sale (See at least High Column 59 lines 8-23 and Column 59 line 56- Column 60 line 27), while minimizing the amount of energy and time needed to complete the return process (See at least High Column 59 lines 56-67). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chalkley et al (US 20210090143 A1) teaches returning an item to the seller when the item does not match the seller’s description. 
Ferguson et al (US 20190035044 A1) teaches an automated retail store on an autonomous vehicle that can perform purchases and product returns/replacements.
Drey (US 20180107978 A1) teaches a system for providing returns using a robotic delivery device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664    


/Ian Jen/               Primary Examiner, Art Unit 3664